Case 1:20-cv-00673-JFR-JHR Document 4-1 Filed 07/17/20 Page 1 of 2
             Case 1:20-cv-00673-JFR-JHR Document 4-1 Filed 07/17/20 Page 2 of 2


July 13, 2020

Dear Dina Gonzales:

The following is in response to your request for proof of delivery on your item with the tracking number:
7018 1830 0002 1071 3682.

Item Details

Status:                                                 Delivered, PO Box
Status Date / Time:                                     July 13, 2020, 8:03 am
Location:                                               ALBUQUERQUE, NM 87103
Postal Product:                                         First-Class Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt Electronic
Shipment Details

Weight:                                                 7.0oz
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
